ORDER

PER CURIAM:
AND NOW, this 18th day of February, 2004, there having been filed with this Court by William Russell Adams his verified Statement of Resignation dated December 2, 2003, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
*658ORDERED that the resignation of William Russell Adams be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.